Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 
DETAILED ACTION

Allowable Subject Matter
Claims 47-66 are allowed.
The following is an examiner's statement of reasons for allowance: claims 47-66 
are considered to be allowable due to the inclusion of the following claim limitations: “…and the monitor circuit configured for detecting that the power source is disconnected over a period of time and in response to the detecting and after the period of time enable the first transistor to provide a discharging path to conduct a discharge current from the EMI filter through the first transistor wherein the power source remains disconnected while the first transistor conducts the discharge current, the discharge current for discharging a stored voltage of the EMI filter wherein the discharging path is substantially cut off when the power source is in an active state” in claim 47, “…configuring a delay circuit of the monitor circuit for receiving a signal from the detect circuit in response to detecting that the AC power source is disconnected for a period of time and to responsively provide a discharge signal after a the period of time; and configuring the monitor circuit to form a discharge path for discharging a stored energy of the EMI filter in response to the discharge signal, wherein the AC power source remains disconnected while discharging the stored energy, wherein the discharge path is substantially disabled in response to the monitor circuit 
Claims 48-55, 57, and 59-66 are considered to be allowable due to their dependence on claims 47, 56, and 58.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837